Citation Nr: 1621290	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic rash of the legs, arms, and face, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial disability rating for PTSD, rated as 30 percent disabling prior to December 15, 2008, and as 50 percent disabling thereafter.

3.  Entitlement to total disability for individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During this appeal, in an October 2013 supplemental statement of the case, the RO granted a 30 percent rating for PTSD effective from June 5, 2008, through December 14, 2008, and a 50 percent rating effective from December 15, 2008.  As the Veteran is presumed to seek the maximum available benefit for a disability, the increased ratings of 30 and 50 percent did not resolve the appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).    

The issue of entitlement to an increased initial rating for PTSD was previously remanded by the Board, in July 2013, to afford the Veteran a VA examination and obtain VA medical center (VAMC) and private treatment records.  The Veteran was afforded a VA examination in October 2013 and the examiner provided the requested information.  In addition, the RO obtained the specified VAMC records and requested authorization from the Veteran to obtain private treatment records, which the Veteran did not provide.  

As to the claim of entitlement to service connection for a chronic rash, the RO did not consider the finality of the June 1971 rating decision when it adjudicated this claim.  However, in view of the Board's finding herein that new and material evidence has been received to reopen the claim, the Veteran is not prejudiced by the Board's adjudication of the issue as characterized.
   
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As discussed in further detail below, the January 2016 written brief presentation asserts that the Veteran may be unemployable due to his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU rating is currently before the Board.    

The issues of entitlement to an increased rating for PTSD, TDIU, and the reopened claim for chronic rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a chronic rash of the legs, arms, and face, was most recently denied in a June 1971 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.
 
2.  Evidence received since the June 1971 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chronic rash of the legs, arms, and face.



CONCLUSIONS OF LAW

1.  The June 1971 rating decision that denied service connection for a chronic rash of the legs, arms, and face is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  Evidence received since the final June 1971 rating decision is new and material, thus the criteria to reopen the claim of entitlement to service connection for a chronic rash of the legs, arms, and face have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for a chronic rash.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  This is so because the Board is taking action favorable to the Veteran by reopening the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

New and Material Evidence

The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim of entitlement to service connection for a chronic rash of the legs, arms, and face.  In this case, the RO did not formally address the issue of whether new and material evidence was received to reopen this claim.  Although the RO did not address the matter, the Board's conclusion is favorable to the Veteran, and no prejudice will result from the Board's adjudication in this instance.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit found that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran filed a claim for entitlement to service connection for a rash in March 1971.  A letter from the RO in Montgomery, Alabama, which appears to be dated in June 1971, notified the Veteran that the claim was denied because available records did not show treatment for a rash during service and there was no report of such a condition in the Veteran's discharge examination.  In addition, the Veteran had not submitted evidence that the claimed condition still existed.  Disallowance forms from May 1971 and June 1971 state, respectively, that the claim was denied due to the Veteran's failure to report for an examination and that it was denied because the evidence of record did not demonstrate a disability.  The record reflects that the Veteran did not file a notice of disagreement nor submit new and material evidence within the one-year appeal period following the denial.  Accordingly, the decision became final.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that new and material received within the appeal period will prevent a rating decision from becoming final under 38 C.F.R. § 3.156(b)).  As such, new and material evidence must be received to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In July 2010, the Veteran filed a claim for service connection for a chronic rash of the legs, arms, and face.  The RO denied the claim on the merits in an October 2010 rating decision due to the absence in the Veteran's service treatment records of complaints, treatment, or diagnosis related to a rash during service.  The Veteran filed a notice of disagreement and a statement of the case was issued in November 2013.  The Veteran perfected his appeal in December 2013.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic rash.  Specifically, evidence received since the June 1971 rating decision includes a September 2011 private medical opinion linking the Veteran's diagnosed chronic rash to his military service.  In addition, the Veteran submitted photographs from service purporting to show that he suffered from a rash while serving in Vietnam.

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran currently has a chronic rash that first manifested during service or is otherwise related to his service.  Therefore, it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  The evidence is new because it was not of record at the time of the June 1971 rating decision.  It is material because it relates to an unestablished fact necessary to substantiate the claim.  As noted above, the RO denied the claim for service connection in June 1971 because the evidence did not show that the Veteran experienced a rash while in service or had a current diagnosis of such a condition.  As the September 2011 private medical opinion relates the Veteran's diagnosed "recurring intermittent rash" to his service in Vietnam, and the photographs purport to show that the Veteran had a rash during service, the Board finds this evidence to be both new and material to the Veteran's claim.  Accordingly, the Veteran's claim for entitlement to service connection for a chronic rash is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a chronic rash of the legs, arms, and face is reopened, and to that extent, the appeal is granted.


REMAND

Initially, the record suggests that there are outstanding treatment records that have not been associated with the claims file.  The Veteran stated that he receives medical treatment at the Pensacola VA Outpatient Clinic and Joint Ambulatory Care Center, however the most recent treatment records are dated in November 2013.  Thus, on remand, the RO must obtain and associate with the claims file all records from these providers and from any other VA facilities dated from November 2013 to the present.  In addition, the September 2011 private medical opinion of Dr. C. B. suggests that the Veteran may have received treatment at the Sacred Heart Medical Group at Mobile Highway.  However, treatment records from this facility have not been obtained.  Accordingly, any outstanding treatment records from Sacred Heart Medical Group, and any other private medical facility identified by the Veteran, should also be obtained on remand.

The Veteran has not been afforded a VA examination to assess the nature and etiology of his chronic rash.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's VAMC and private treatment records reflect current diagnoses of a skin condition, to include recurrent intermittent rashes.  The Veteran asserts that he started getting rashes while on a combat mission in Vietnam.  He states that he developed a severe rash that broke out all over his body and was provided a cream to apply to the affected areas for the duration of his deployment.  As the record reflects a current diagnosis of a rash, statements from the Veteran that the rash began during active service, and a private medical opinion indicating that the claimed disability may be associated with service, the Board finds there is sufficient evidence of possible manifestations of the chronic rash during service to warrant a VA examination as to the etiology of the disability.

In a January 2016 written brief presentation, the Veteran's representative argued that the Veteran's skin condition is aggravated by his service-connected PTSD.  The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, to date, the Veteran has not been provided with proper VCAA notice of the information and evidence needed to substantiate a secondary service connection claim.  Additionally, there is no medical evidence of record addressing whether the Veteran's skin condition is aggravated by his service-connected PTSD.  Accordingly, on remand, the RO must provide the Veteran with VCAA notice concerning secondary service connection and obtain a nexus opinion addressing secondary service connection.

A VA examination is also warranted for the Veteran's claim to an increased rating for PTSD.  In the January 2016 written brief presentation, the Veteran's representative asserted that the Veteran's PTSD has worsened since his last VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Veteran must be provided with a VA psychiatric examination on remand.  

Finally, the United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

The January 2016 written brief presentation asserted that the Veteran is unable to maintain employment due to his service-connected PTSD.  Therefore, the Board finds the issue of entitlement to a TDIU rating has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Rice, 22 Vet. App. at 447; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran's claim for entitlement to TDIU is inextricably intertwined with the remanded service connection and increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Moreover, remand is necessary for further development of the TDIU claim, including an opinion as to whether the Veteran's service-connected disabilities, if warranted after further development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, including from the Pensacola, Florida, VA Outpatient Clinic, the Joint Ambulatory Care Center, and any other VA facilities, dated from November 2013 to the present.  All attempts to obtain these records must be documented in the claims file.  

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his disabilities on appeal, to include the records from Sacred Heart Medical Group at Mobile Highway.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Send the Veteran a notification letter with respect to secondary service connection. 

4.  After completing directives #1-#3, schedule the Veteran for a VA examination to determine the current nature and etiology of his chronic rash of the legs, arms, and face.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his chronic rash of the legs, arms, and face began in service, was caused by service, or is otherwise related to service.     

If the above opinion is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin condition was caused or aggravated by the Veteran's service-connected PTSD. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating an opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After completing directives #1-#3, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD and the Veteran's ability to obtain and maintain gainful employment due to service-connected PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted, and the rationale for all opinions should be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms.  All signs and symptoms of the Veteran's PTSD should be reported in detail in accordance with VA rating criteria, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is also asked to discuss the functional impact the service-connected PTSD has on the Veteran's ability to maintain substantially gainful employment. 

When offering an opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities.

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment. 

Marginal employment shall not be considered substantially gainful employment.  

6.  Upon completion of the above requested development and any additional development deemed appropriate, to include providing VA examinations if warranted based on the evidence developed during remand, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


